3rd AMENDMENT AND LEASE EXTENSION AGREEMENT

THIS 3rd AMENDMENT AND LEASE EXTENSION AGREEMENT (this “Extension Agreement”) is
made and entered into as of the 1st day of March, 2018 by and between FROST REAL
ESTATE HOLDINGS, LLC, a Florida limited liability company (“Landlord”), and
LADENBURG THALMANN & CO. INC., a Delaware corporation (“Tenant”).

A. Landlord and Tenant have entered into that certain Office Lease dated
March 30, 2007, as amended by an Amendment and Lease Extension Agreement dated
March 8, 2013 and a 2nd Amendment to Lease Agreement dated November 15th, 2016
(as amended, the “Lease”), for the premises described on Exhibit “A” attached
thereto (the “Premises”), in the building having an address of 4400 Biscayne
Boulevard, Miami, Florida 33137 (all capitalized but undefined terms used herein
shall have the meanings assigned to the same in the Lease).

B. The Lease, by its terms, expires on February 28, 2018 (the “Prior Expiration
Date”) and the parties desire to extend the Lease, all on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties do hereby agree as follows:

1. Recitals. The Recitals set forth above are true, correct and incorporated
into this Extension Agreement as if fully set forth herein.

2. Extension of Term. The expiration date of the Term of the Lease is hereby
extended from February 28, 2018 to February 28, 2023, in accordance with the
terms of the Lease. Accordingly, Section 1.6 of the Lease is hereby deleted and
replaced with the following:

“1.6. Term: The period from the Commencement Date through February 28, 2023 ,
with two (2) optional five (5) year extensions, which may be exercised as set
forth below.

(a) Provided no default then exists (beyond the applicable notice and/or grace
period and that then remains uncured), Tenant may renew this Lease for one
(1) additional period of five (5) years (the “First Extension Term”) on the same
terms provided in this Lease (except as set forth below), by delivering written
notice of the exercise thereof to Landlord at least one hundred and eighty
(180) days prior to the then expiration date of the Term of this Lease. Upon
Tenant’s timely notice of the exercise of the option to renew, the Lease shall
be extended on the same terms provided in this Lease, except as follows:

(i) The Rent payable during such First Extension Term shall be at Tenant’s then
current Rent, plus an increase of three and a quarter percent (3.25%) and,
thereafter, an increase of three and a quarter percent (3.25%) for each year of
the First Extension Term; and

(ii) Landlord shall lease to Tenant the Premises in their then current
condition, and Landlord shall not provide to Tenant any allowances (e.g., moving
allowance, construction allowance, tenant improvements allowance and the like)
or other tenant inducements.

Tenant’s right to extend the term of this Lease shall terminate if (i) this
Lease or Tenant’s right to possession of the Premises is terminated or
(ii) Tenant fails to timely exercise its option under this Section 1.6, time
being of the essence with respect to Tenant’s exercise thereof.

(b) Provided no default then exists (beyond the applicable notice and/or grace
period and that then remains uncured), Tenant may renew this Lease for a second
(2nd) additional period of five (5) years (the “Second Extension Term”) on the
same terms provided in this Lease (except as set forth below), by delivering
written notice of the exercise thereof to Landlord at least one hundred and
eighty (180) days prior to the expiration date of the First Extension Term. Upon
Tenant’s timely notice of the exercise of the option to renew, the Lease shall
be extended on the same terms provided in this Lease, except as follows:

(i) The Rent payable during such Second Extension Term shall be at Tenant’s then
current Rent, plus an increase of three and a quarter percent (3.25%) and,
thereafter, an increase of three and a quarter percent (3.25%) for each year of
the Second Extension Term;

(ii) Tenant shall have no further renewal options unless hereafter expressly
granted by Landlord in writing; and

(iii) Landlord shall lease to Tenant the Premises in their then current
condition, and Landlord shall not provide to Tenant any allowances (e.g., moving
allowance, construction allowance, tenant improvements allowance and the like)
or other tenant inducements.

Tenant’s right to extend the term of this Lease shall terminate if (i) this
Lease or Tenant’s right to possession of the Premises is terminated or
(ii) Tenant fails to timely exercise its option under this Section 1.6, time
being of the essence with respect to Tenant’s exercise thereof.”

3. Base Rent. Notwithstanding anything in the Lease to the contrary, including,
without limitation, Section 1.8 thereof, the Rent due for the Term of this Lease
from March 1, 2018 through February 28, 2023 shall be as follows:

          Lease Period in Months   Annual Base Rent   Monthly Base Rent
3/1/18 – 2/28/19
3/1/19 – 2/28/20
3/1/20 – 2/28/21
3/1/21 – 2/29/22
3/1/22 – 2/28/23
  $511,079.28
$527,689.36
$544,839.26
$562,546.54
$580,829.30   $42,589.94
$43,974.11
$45,403.27
$46,878.88
$48,402.44

4. No Brokers. Landlord and Tenant hereby represent and warrant to each other
that neither party has dealt with any real estate broker, finder or any other
similar party that may claim a commission or other similar compensation in
connection with this Extension Agreement. Each party shall indemnify the other
from and against all loss, cost and expense, including, without limitation,
reasonable attorneys’ fees, incurred by such other party as a result of the
breach of this representation.

5. Whole Agreement. This Extension Agreement sets forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements with respect
thereto. As extended and amended herein, the Lease between the parties shall
remain in full force and effect. In case of any inconsistency between the
provisions of the Lease and this Extension Agreement, the provisions of this
Extension Agreement shall govern and control. Under no circumstances shall this
Extension Agreement be deemed to grant any right to Tenant to further extend the
Lease, other than as set forth herein.

6. Ratification. Except as otherwise modified by this Extension Agreement, the
Lease is unmodified and in full force and effect. As of the date each of
Landlord and Tenant executes this Extension Agreement, the respective Landlord
and Tenant acknowledges that the Lease is in full force and effect and that the
respective Landlord and Tenant has, and asserts no defenses to, or claims under
the Lease and that neither party hereto is in default of any of its obligations
under the Lease, as modified by this Extension Agreement. This Extension
Agreement may be executed in counterparts, all of which shall be deemed to be
one renewal, provided all of Landlord and Tenant have executed identical
counterparts. An electronically transmitted copy of this Extension Agreement and
any signatures thereon shall be considered for all purposes as originals.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

1

IN WITNESS WHEREOF, the Landlord and Tenant have duly executed this Amendment as
of the day and year first above written.

      WITNESSES:   LANDLORD:     FROST REAL ESTATE HOLDINGS, LLC, a Florida
limited liability     company     By: /s/ Steven Rubin______________ Print Name:
  Name: Steven Rubin     Title: Vice President    
TENANT:
   
LADENBURG THALMANN & CO. INC., a Delaware corporation
By: /s/ Diane Chillemi—
   
 
Print Name:  
Name: Diane Chillemi
Title: Chief Financial Officer



2